Title: Marc Antoine Jullien to Thomas Jefferson, 30 November 1817
From: Jullien, Marc Antoine
To: Jefferson, Thomas


                    
                        Monsieur,
                         paris,  30 Novembre 1817.
                    
                    j’ai eu l’honneur de vous écrire plusieurs fois, tour-à-tour sous les auspices et par les soins de mon estimable compatriote M. Dupont de nemours, qui m’honorait de Son amitié, qui m’a remis une lettre pour vous, dans le cas où je ferais un voyage aux états-unis; puis, de M. le général Lafayette, de M. le Ray de chaumont et de M. Barnet, consul américain à paris. j’avais pris la liberté de vous faire hommage, en 1809, d’un Essai général d’éducation physique, morale et intellectuelle, Suivi d’un plan d’éducation pratique, et ensuite d’un Essai Sur l’Emploi du tems, que je venais de publier. Depuis, je vous ai adressé, par différentes occasions, et une fois par mon respectable ami M. l’évêque grégoire, qui s’était chargé de vous en faire l’envoi, un Agenda général ou livret pratique d’emploi du tems, à l’usage des jeunes-gens, un Biomètre, sorte d’instrument pour mesurer la vie et pour en apprécier la valeur morale, un Mémorial horaire et thermomètre d’emploi du tems; puis, un ouvrage en deux volumes intitulé: Esprit de la Méthode d’éducation de pestalozzi, et un précis Sur les instituts d’éducation et d’agriculture fondés par m. de fellenberg à hofwil auprès de Berne; enfin, une esquisse d’un ouvrage entrepris Sur l’éducation comparée dans les différentes parties du monde civilisé, et un petit Manuel électoral publié en avril 1817, Contenant la profession de foi Constitutionnelle d’un français attaché à Sa patrie. j’ignore Si ces huit Ouvrages, que j’avais aimé à vous offrir, comme des témoignages de ma respectueuse estime, vous sont parvenus. mais, je n’ai aucune assurance que vous les ayez reçus; et, Si vous avez eu la bonté de m’en accuser réception, vos lettres Se Sont égarées.
                    Aujourdhui, je me hazarde encore à vous écrire, Monsieur, Sous les auspices et par les Soins obligeans de M. Barnet, pour un objet pour lequel je réclame des communications qui, venant de vous, me Seront d’autant plus précieuses. il S’agit d’élever un monument à la mémoire du général Kosciusko, en écrivant une histoire fidèle de Sa vie. j’ai entrepris de recueillir tous les faits relatifs à Sa vie publique et à Sa Conduite particulière. j’aime à Saisir cette occasion d’offrir un noble modèle des vertus patriotiques au milieu de la corruption de notre Europe. j’ai Connu personnellement le Général Kosciusko, avec lequel j’ai même passé quelque tems en Suisse à deux époques différentes, dans les dernières années de Sa vie. M. Barnet m’a dit vous avoir envoyé, il y a peu de tems, une lettre de cet illustre patriote, qui vous avait prié d’accepter Sa procuration pour Ses affaires en Amérique. j’ai l’espérance de me procurer, par plusieurs de Ses compatriotes avec lesquels je Suis lié, des renseignemens Sur Sa vie militaire et politique en pologne et dans les autres pays de l’Europe dans lesquels il a voyagé ou Séjourné. Mais, j’ai besoin d’obtenir des détails circonstanciés Sur tout ce qui concerne Ses deux voyages aux états-unis, et d’abord la relation historique des événemens auxquels il a pris part, dans la guerre de l’indépendance, puis, des circonstances qui ont Signalé Son nouveau voyage, après le déplorable partage de la pologne. Personne ne peut mieux que vous, monsieur, répondre à mes vues; vos propres Souvenirs et le pays où vous habitez, qui fut le théatre des premières actions militaires de Kosciusko, vous fourniront des moyens faciles de recueillir tous les renseignemens convenables. je me flatte que vous aimerez à rendre témoignage de ce que vous aurez pu Savoir Sur le Compte du vertueux Polonais, dont nous pleurons la mort. Mrs de lafayette, Gallatin et Barnet m’ont encouragé à m’adresser à vous avec confiance et doivent eux-mêmes me procurer des indications pour favoriser mes recherches. Je désire pouvoir rattacher à la biographie de Kosciuszko tout ce qui, dans Sa vie, appartient naturellement à la fondation de la République américaine et à la  destruction de la liberté polonaise. je dois recevoir de pologne, d’ici à quelques mois, des renseignemens que j’y ai demandés; j’ose me flatter que vous ne refuserez pas de m’accorder une réponse favorable.
                    
                        Agréez, je vous prie, Monsieur, l’hommage Sincère de mon estime respectueuse et de ma Considération la plus distinguée
                         M. Ant. Jullien, de paris,Rue du cherche midi, no 4.faubourg st germain, à paris.
                    
                 
                    Editors’ Translation
                    
                        
                            Sir,
                             Paris, 30 November 1817.
                        
                        I have had the honor of writing you several times in succession, under the auspices and through the care of my estimable compatriot Mr. Du Pont de Nemours, who honored me with his friendship and gave me a letter for you in case I should travel to the United States. Later, General Lafayette, Mr. Le Ray de Chaumont, and Mr. Barnet, the American consul in Paris, did the same. I had taken the liberty in 1809 of giving you as a token of my esteem an Essai Général d’Éducation physique, morale, et intellectuelle; suivi d’un plan d’éducation-pratique, and afterwards an Essai sur l’emploi du tems, which I had just published. Since then I have sent you on various occasions and once via my respectable friend Bishop Grégoire, who shipped it to you, an Agenda Général; ou livret pratique d’emploi du tems, for use by young people; a Mémorial Horaire ou thermomètre d’emploi du tems, which is a biometer, an instrument used to measure life and assess its moral value; after that, a book in two volumes entitled Esprit de la méthode d’éducation de Pestalozzi; a Précis sur les instituts d’éducation de M. de Fellenberg, établis a Hofwil, auprès de Berne; and finally, an Esquisse et vues préliminaires d’un ouvrage sur l’éducation comparée in the different parts of the civilized world and a small Manuel Électoral published in April 1817, containing a patriotic Frenchman’s profession of faith in the constitution. I do not know if you have received these eight works, which I gladly offered you as tokens of my respectful esteem. I have no assurance that you have received them, and if you were so good as to let me know that you had, your letters were lost.
                        I venture to write you again today, Sir, under the patronage and through the obliging care of  Mr. Barnet, with a purpose for which I request information that, coming from you, will be all the more precious to me. It concerns erecting a monument to the memory of General Kosciuszko by writing a faithful history of his life. I have undertaken to gather all the facts concerning his public activities and personal conduct. I am happy to seize this opportunity to offer a noble model of patriotic virtue in the midst of the corruption of our Europe. I knew General Kosciuszko personally, and I even spent some time with him in Switzerland on two different occasions during his last years. Mr. Barnet told me that a little while ago he had sent you a letter from this illustrious patriot, who had asked you to accept his power of attorney with regard to his American affairs. Through several of his fellow citizens with whom I am acquainted, I hope to obtain information about his military and political activities in Poland and the other European countries where he traveled or spent time. But I need minute details about his two trips to the United States, first the historical sequence of events in which he took part during the war of independence and then the circumstances that marked his visit following the deplorable partition of Poland. Nobody, Sir,  can speak to this better than you. Your own memories and the country in which you live, which was the scene of Kosciuszko’s first military actions, will easily enable you to collect the pertinent facts. I fancy that you will enjoy relating what you know about the virtuous Pole, whose death we lament. Messrs. Lafayette, Gallatin, and Barnet have encouraged me to approach you with confidence, and they will also aid me in my research. I wish to connect Kosciuszko’s biography to everything that, during his lifetime, naturally belongs to the founding of the American republic and the destruction of Polish liberty. In a few months I should receive  the information I requested from Poland. I dare imagine that you will not refuse to grant me a favorable reply.
                        
                            Please accept, Sir, the sincere expression of my respectful esteem and most distinguished regards
                            M. Ant. Jullien, from Paris,Rue du Cherche-Midi, No. 4.Faubourg St. Germain, in Paris.
                        
                    
                